Citation Nr: 0407643	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  03-16 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for residuals of a right 
hand injury.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  The veteran, who had active service from February 
1962 to February 1965, appealed that decision to the Board, 
and the case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not currently shown to have residuals of 
any right hand injury he sustained during service.


CONCLUSION OF LAW

Residuals of a right hand injury were not incurred in or 
aggravated by the veteran's active service. 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

First, the VA has a duty under the VCAA to notify a claimant 
and his representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the rating 
decision as well as the Statement of the Case issued in 
conjunction with the veteran's appeal have notified him of 
the evidence considered, the pertinent laws and regulations, 
and the reasons why his claim was denied.  In addition, a 
letter dated June 2002 specifically informed the veteran of 
his rights and obligations under the VCAA, including the 
division of responsibilities in obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, and he has been afforded a 
VA examination in connection with his claim.  The Board also 
observes that a letter was sent to the veteran in August 2003 
requesting that he provide the names and addresses of 
facilities where he had received treatment and the necessary 
release as well as any additional information or evidence he 
would like considered.  However, the veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  

Based on the foregoing, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  Simply put, the record 
is complete regarding the claim for service connection for 
residuals of a right hand injury and that matter is ready for 
appellate review.  
  

Background and Evidence

The veteran service records show that he had active service 
from February 1962 to February 1965.

Service medical records do not contain any complaints, 
treatment, or diagnosis of residuals of a right hand injury.  
In particular, the reports of the veteran's February 1962 
enlistment and February 1965 separation examinations did not 
list any clinical abnormalities or diagnosed disabilities.  
In November 1963, the veteran was treated after injuring his 
left hand while riding a bull.  An x-ray did not reveal a 
fracture, and he was prescribed hot soaks and an ace wrap for 
support.  There was no indication that the veteran had 
injured his right hand at that time.

The veteran was afforded a VA examination in July 2002 for 
the purpose of evaluating his residuals of a right hand 
injury.  The veteran told the examiner that he had a negative 
history of injury to his right hand and that this hand had 
become swollen for an unknown reason while riding a bull 
during service.  An x-ray at that time did not reveal 
anything.  His right hand has been hurting on and off again 
since his separation from service, but he had not sought 
treatment.  The veteran suffered a stroke approximately two 
years prior to this examination and had had some right-sided 
weakness.  A physical examination of the veteran's right hand 
did not find swelling, tenderness, or edema.  He had a good 
range of motion and had a good grip of the hand.  He was also 
able to approximate the tip of the thumb and finger as well 
as the tips of the fingers with the median transverse fold of 
the palm, but his movements were very slow.  There were no 
anatomical defects, but the examiner did note motor function 
with slight weakness in his right upper extremity.  The 
veteran's reflexes were normal and symmetrical, and his 
sensory function was intact. He also had good range of motion 
of the wrist, but was very slow during such movements.  The 
examiner diagnosed the veteran as status post injury of the 
right hand with no residuals except that he had slight 
weakness of his right upper extremity due to his stroke.

Law and Analysis

The veteran contends that he is entitled to service 
connection for residuals of a right hand injury. More 
specifically, he claims that he injured his right hand during 
service and that he now has residuals from that injury.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d) (2003).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

When the evidence of record is considered under the laws and 
regulations set forth above, the Board is of the opinion that 
the veteran has not presented a basis upon which to establish 
service connection for residuals of a right hand injury.  
Although the veteran has claimed that he injured his right 
hand during service, his service medical records are silent 
as to any complaint, treatment, or diagnosis of a right hand 
injury, or even associated symptomatology.  Instead, these 
records only refer to an injury of the veteran's left hand.  
In fact, the veteran informed the VA examiner that he did not 
have a history of an injury to his right hand and that an x-
ray had revealed no pertinent abnormalities.  Thus, the Board 
finds that the veteran did not have a right hand injury or 
associated symptomatology in service.  

In addition to the lack of evidence establishing an injury or 
symptomatology in service, the evidence of record does not 
indicate that the veteran has been diagnosed with a current 
disability.  In this regard, the veteran has not submitted 
any medical evidence indicating that he has been treated for 
or diagnosed with residuals of a right hand injury.  Further, 
the July 2002 VA examiner did not find the veteran to have 
any residuals of a right hand injury noting that the slight 
weakness of his right upper extremity was due to his stroke.  
There is no other medical evidence of record that documents 
any current complaint, treatment, or diagnosis of residuals 
of a right hand injury.  In the absence of competent medical 
evidence of the claimed disability, there is no basis on 
which to establish service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Simply put, the record fails to demonstrate that the veteran 
had an injury in service or that he has a current disability 
related thereto.  Under these circumstances, a basis upon 
which to establish service connection for residuals of a 
right hand injury has not been presented.  Thus, there is no 
evidence of record demonstrating in-service incurrence or 
aggravation of the disorder or a nexus between a current 
disorder and military service.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for residuals of a 
right hand injury.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for residuals of a right hand injury is not 
warranted.  Although the Board does not doubt the veteran's 
sincere belief that he has residuals of a right hand injury 
that are related to service, the veteran is not a medical 
professional competent to render an opinion on matters of 
medical etiology or diagnosis and absent a professional 
medical opinion linking a current disorder to service, 
service connection cannot be granted.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for residuals of a right hand injury is 
denied.


	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



